NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0783n.06
                           Filed: November 7, 2007

                                           No. 07-1108

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CHONG KIM,                                       )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
FRANCIS J. HARVEY, in his capacity as            )    EASTERN DISTRICT OF MICHIGAN
SECRETARY OF THE ARMY                            )
                                                 )
       Defendant-Appellee,                       )
                                                 )


Before: MARTIN, GIBBONS and SUTTON, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Chong Kim appeals the

district court’s order granting the summary judgment motion of defendant-appellee Francis J.

Harvey, Secretary of the Army. Kim contends that issues of material fact exist regarding the grounds

for his disenrollment from the Army War College and his dismissal from the Army’s Defense

Leadership and Management Program. Specifically, Kim believes that he suffered these adverse

employment actions because he was subject to both age and race/national origin discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

       Having reviewed the parties’ briefs and the applicable law, and having had the benefit of oral



                                                -1-
argument, we conclude that a panel opinion further addressing the issues raised would serve no

jurisprudential purpose. Therefore, on the grounds identified by the district court, we affirm the

district court’s order granting summary judgment to the defendant.




                                               -2-